DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 April 2020; 6 October 2021; 11 November 2021; and 4 March 2022 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth that the coating film comprises a first coating film, provided with a zinc layer made of zinc alloy and a tin layer made of tin or tin alloy which are laminated in this order. It is unclear which direction is considered when determining the order. For example, the first layer may be the top layer while the second layer may be the lower layer when viewed as the order of the layers are based in a direction toward the base material. Alternatively, the first layer may be the bottom layer while the second layer may be the top layer when viewed as the order of the layers are in a direction away from the base material.
Applicant is encouraged to amend the claim to clearly define the direction of the order. For example, the claim may be amended to read, in relevant part, “which are laminated in this order in a direction away from the base material.”
Additionally, the claim sets forth the terms “the tin layer” and “the zinc layer” in the sixth and seventh lines of the claim. These terms lack antecedent basis since there is no antecedent for these terms when referring to layers present within the second coating film. 
Further, the term “the zinc layer” is ambiguous since it is unclear whether this term is meant to refer to the zinc layer in the first coating film or the second coating film. 

Claims 2-19 depend from claim 1 and incorporate the limitations from claim 1. Therefore, these claims are rejected for the reasons set forth above in regards to claim 1. 

Claim Interpretation
The instant claim 1 set forth an anti-corrosion terminal material comprising a base material and a coating film laminated on the base material. The claim sets forth the presence of a fist coating film with a zinc or zinc alloy layer and a tin layer “formed at a planned core contact part in which a core of an electric wire is in contact is in contact with when a terminal is formed.” The claim further sets forth “a second coating film comprising the tin layer but not comprising the zinc layer, which is provided is provided at a planned contact part being a contact part when the terminal is formed…” 
The specification sets forth the claimed invention with figures setting forth the nature of the coating film. Figure 1 sets forth the anti-corrosion material (1) with a first coating film (81) with the zinc layer (4) and tin layer (5). (¶39 of Specification) The second coating film (82) is formed on surface of parts except for the planned core contact part (26). (¶39 of Specification) 
As the claim is currently presented, this structure is not necessarily the structure set forth within the instant claims. For example, there is nothing in the claim that would preclude the first coating film from being present in both the planned core contact part and the non-core contact part. 
As currently presented, the second coating film is not required to be present in any particular location in the anti-corrosion terminal material other than appearing in the claim as currently drafted as being provided at a planned contact part. The second coating film may be an additional layer located on top of the first coating film or underneath the first coating film. 
While these issues do not rise to the level of indefiniteness, they appear to not be in line with what Applicant has presented in the specification as being the claimed invention. If Applicant intends the structure to be like that presented in Figure 1, Applicant is encouraged to amend the claim to reflect this intention. 
For example, the claim could be amended from simply stating “a first coating film…” to “a first coating film formed on a surface of a planned core contact part in which a core of an electric wire is in contact with when a terminal is formed and having a zinc layer made of zinc alloy and a tin layer made of tin or tin alloy…” This is supported by and utilizes the language set forth within paragraph 40 of the Specification. 
The claim may further be amended from simply stating “a second coating film” to “a second-coating film formed on a surface of the part except for a planned core contact…” This is supported by and utilizes the language set forth within paragraph 40 of the Specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784